Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the amendment filed on 01/30/2022.
The §101 rejection applied to claims 1-20 in the previous office action is withdrawn in response to applicant’s amendment.
Claims 1-20 are pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-20 are allowed, wherein claims 1, 10, and 17 are independent and the balance of claims are dependent therefrom.

Reasons for Allowance:
The present invention is directed to computer-based embodiments for estimating a result of configuration change(s) in an enterprise.
The closest prior art reference of record, Goin et al. (US 2005/0097517), Chaar et al. (US Patent No. 6,857,020) and Fix et al. (US 2016/0155076), are directed to computer-implemented features for managing quality-of-service-assured e-business systems, adjusting the relative value of system configuration recommendations, and improving service provider maintenance, respectively, and collectively teach several features encompassed by independent claims 1/10/17, including gathering configuration information that includes configuration changes and performance information (See Goin et al. at pars. 18-21, 23, 27, and 33), ticket information regarding a volume of support tickets that are received (See Chaar et al. at col. 6, lines 61-66), and generate an estimate of a net financial result of implementing one or more configuration changes in a designated enterprise (See Fix et al. at pars. 29-31 and 42-45).


system comprising memory; and one or more processors coupled to the memory, the one or more processors configured to: gather enterprise information, which includes: configuration information indicating first configuration changes that are associated with first machines in a designated enterprise, ticket information regarding a volume of support tickets that are received with regard to the first configuration changes that are associated with the first machines in the designated enterprise, and performance information regarding performance of the first machines in the designated enterprise in response to the first configuration changes that are associated with the first machines in the designated enterprise; combine the enterprise information with anonymized information that is received from a plurality of enterprises to provide combined information, the anonymized information including: anonymized configuration information indicating second configuration changes that are associated with second machines in the plurality of enterprises, anonymized ticket information regarding a volume of support tickets that are received with regard to the second configuration changes that are associated with the second machines in the plurality of enterprises, and anonymized performance information regarding performance of the second machines in the plurality of enterprises in response to the second configuration changes that are associated with the second machines in the plurality of enterprises; infer a predictive impact of one or more third configuration changes across the plurality of enterprises by using an adaptive algorithm to analyze the combined information, the predictive impact including: a predicted change to performance of the second machines in the plurality of enterprises as a result of the one or more third configuration changes, and a predicted change to a volume of support tickets that are received in the plurality of enterprises as a result of the one or more third configuration changes; generate an estimate of a net financial result of implementing the one or more third configuration changes in the designated enterprise based at least in part on the predictive impact of the one or more third configuration changes across the plurality of enterprises; and based on the generated estimate of the net financial result, increase efficiency of a computing system, which is configured to perform systems management operations for the designated enterprise that includes the first machines, by causing the computing system to modify at least one third configuration change of the one or more third configuration changes for implementation in the designated enterprise, wherein the at least one third configuration change includes at least one of: deployment of software on at least one of the first machines in the designated enterprise, changing hardware on at least one of the first machines in the designated enterprise, changing one or more security settings associated with at least one of the first machines in the designated enterprise, or changing one or more compliance settings associated with at least one of the first machines in the designated enterprise (as per independent claim 1), the method implemented by a computing system comprising the steps of gathering enterprise information, which includes: configuration information indicating first configuration changes that are associated with first machines in a designated enterprise, ticket information regarding a volume of support tickets that are received with regard to the first configuration changes that are associated with the first machines in the designated enterprise, and performance information regarding performance of the first machines in the designated enterprise in response to the first configuration changes that are associated with the first machines in the designated enterprise; combining the enterprise information with anonymized information that is received from a plurality of enterprises to provide combined information, the anonymized information including: anonymized configuration information indicating second configuration changes that are associated with second machines in the plurality of enterprises, anonymized ticket information regarding a volume of support tickets that are received with regard to the second configuration changes that are associated with the second machines in the plurality of enterprises, and anonymized performance information regarding performance of the second machines in the plurality of enterprises in response to the second configuration changes that are associated with the second machines in the plurality of enterprises; determining an actual impact of one or more third configuration changes in at least one enterprise based at least in part on the combined information, the actual impact including: an actual change to performance of third machines in the at least one enterprise as a result of the one or more third configuration changes, and an actual change to a volume of support tickets that are received with regard to the one or more third configuration changes in the at least one enterprise; generating an estimate of a net financial result of implementing the one or more third configuration changes in the designated enterprise based at least in part on the actual impact of the one or more third configuration changes in the at least one enterprise: and based on the generated estimate of the net financial result, increasing efficiency of a processor-based system, which is configured to perform systems management operations for the designated enterprise that includes the first machines, by causing the processor-based system to modify at least one third configuration change of the one or more third configuration changes for implementation in the designated enterprise, wherein the at least one third configuration change includes at least one of deploying software on at least one of the first machines in the designated enterprise, changing hardware on at least one of the first machines in the designated enterprise, changing one or more security settings associated with at least one of the first machines in the designated enterprise, or changing one or more compliance settings associated with at least one of the first machines in the designated enterprise (as per independent claim 10), and the computer program product comprising a computer-readable storage medium for enabling a process-or based system to perform operations comprising: gather enterprise information, which includes: configuration information indicating first configuration changes that are associated with first machines in a designated enterprise, ticket information regarding a volume of support tickets that are received with regard to the first configuration changes that are associated with the first machines in the designated enterprise, and performance information regarding performance of the first machines in the designated enterprise in response to the first configuration changes that are associated with the first machines in the designated enterprise; combine the enterprise information with anonymized information that is received from a plurality of enterprises to provide combined information, the anonymized information including anonymized configuration information indicating second configuration changes that are associated with second machines in the plurality of enterprises, anonymized ticket information regarding a volume of support tickets that are received with regard to the second configuration changes that are associated with the second machines in the plurality of enterprises, and anonymized performance information regarding performance of the second machines in the plurality of enterprises in response to the second configuration changes that are associated with the second machines in the plurality of enterprises; determine an actual impact of one or more third configuration changes with regard to a first subset of the first machines in the designated enterprise, the actual impact including an actual change to performance of the first subset of the first machines in the designated enterprise as a result of the one or more third configuration changes, and an actual change to a volume of support tickets that are received in response to the one or more third configuration changes with regard to the first subset of the first machines in the designated enterprise; infer a predictive impact of the one or more third configuration changes with regard to a second subset of the first machines in the designated enterprise by using an adaptive algorithm to analyze the combined information, the predictive impact including a predicted change to performance of the second subset of the first machines in the designated enterprise as a result of the one or more third configuration changes, and a predicted change to a volume of support tickets that are received in response to the one or more third configuration changes with regard to the second subset of the first machines in the designated enterprise; generate an estimate of a net financial result of implementing the one or more third configuration changes with regard to the second subset of the first machines in the designated enterprise based at least in part on the actual impact of the one or more third configuration changes with regard to the first subset of the first machines in the designated enterprise and further based at least in part on the predictive impact of the one or more third configuration changes with regard to the second subset of the first machines in the designated enterprise; and based on the generated estimate of the net financial result, increase efficiency of a computing system, which is configured to perform systems management tasks for the designated enterprise that includes the first machines, by causing the computing system to modify at least one third configuration change of the one or more third configuration changes for implementation with regard to the second subset of the first machines in the designated enterprise, wherein the at least one third configuration change includes at least one of: deployment of software on at least one of the first machines in the second subset, changing hardware on at least one of the first machines in the second subset, changing one or more security settings associated with at least one of the first machines in the second subset, or changing one or more compliance settings associated with at least one of the first machines in the second subset (as per independent claim 17), thus rendering independent claims 1/10/17 and respective dependent claims 2-9, 11-16, and 18-20 as allowable over the prior art.
Lastly, the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the claimed invention is not directed to an abstract idea.  In particular, the claims are directed to a computer system, method, and computer program product for causing a computer or processor based system to modify at least one configuration change to increase efficiency of the computer or processor based system, which does not fall within any of the abstract idea groupings of mathematical concepts, certain methods of organizing human activity, or mental processes as set forth in the 2019 PEG.  Nevertheless, even assuming arguendo that an abstract idea were found to be recited within the claims, the additional element(s) directed to “based on the generated estimate of the net financial result, increase efficiency of a computing system, which is configured to perform systems management operations for the designated enterprise that includes the first machines, by causing the computing system to modify at least one third configuration change of the one or more third configuration changes for implementation in the designated enterprise, wherein the at least one third configuration change includes at least one of: deployment of software on at least one of the first machines in the designated enterprise, changing hardware on at least one of the first machines in the designated enterprise, changing one or more security settings associated with at least one of the first machines in the designated enterprise, or changing one or more compliance settings associated with at least one of the first machines in the designated enterprise,” as recited in independent claim 1 and as similarly required by independent claims 10/17, is sufficient to integrate any judicial exception into a practical application by applying any abstract idea in a meaningful way beyond generally linking the judicial exception to a particular technological environment.  Accordingly, when evaluated under Step 2A Prong One or Step 2A Prong Two of the eligibility inquiry, the claims are not reasonably understood as being directed to an abstract idea.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
IT integration decisions during mergers and acquisitions. Mehta, Manjari Chaitanya. ProQuest Dissertations and Theses ProQuest Dissertations Publishing. (2005): discloses key considerations and practices influencing IT integration during pre-merger, merger and post-merger phases, including assessing the impact of configuration changes.
SAS strengthens assault on BI market with enhanced offering. Canada NewsWire. Ottawa: Apr 11, 2005. pg. 1.:  discloses business intelligence software to provide enterprise users with predictive analytics to aid with decision making and enable more accurate and informed decisions.
Classifying Server Behavior and Predicting Impact of Modernization Actions. J. Bogojeska, D. Lanyi, I. Giurgiu, G. Stark and D. Wiesmann. Proceedings of the 9th International Conference on Network and Service Management (CNSM 2013), 2013, pp. 59-66.:  discloses the use of predictive techniques for evaluating the impact of various configuration changes, including incident and change request analysis and assessment of the volume and severity of incident tickets.
Guven et al. (US 2017/0180201):  discloses features for change monitoring and improvement recommendation for incident reduction, including proactive models for incident prevention at change creation time (paragraph 14).
Vasseur et al. (US 2019/0306023):  discloses network configuration change analysis using machine learning, including predicting in impact of a configuration change, such as a change in one or more performance indicators (at least paragraphs 11, 61, 73, and 113).
Balasinski (US Patent No. 7,231,374):  discloses a scheme for evaluating costs and/or benefits of manufacturing technologies, including a predicted benefit for different configurations having specific characteristics pertaining to upgrades, redesign, etc. (at least col. 2, lines 9-42 and Figs. 2-3).
Fix et al. (US 2016/0155076):  discloses the application of predictive analytics to determine how changes to equipment configuration affect key performance indicators (at least paragraphs 11, 27, 29-31, 35, 37-38, 50, and 75).
Goin et al. (US 2005/0097517):  discloses features for adjusting the relative value of system configuration recommendations.
Sabharwal (US 2013/0204837):  discloses features for evaluating risk of configuration changes in an information system
Franco (US 2015/0262188):  discloses features for predicting a volume of help requests (paragraph 19).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
02/22/2022